Title: From Louisa Catherine Johnson Adams to George Washington Adams, 29 April 1821
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					My Dear George
					Washington 29 April 1821
				
				Mary is amusing me as usual in crying and whining because I suggest to her the necessity of some occupation She has written one page of your fathers Bible Letters and imagines that after such an immense exertion she must rest from her labours altogether. I will leave it to you to decide whether the Sabbath is to be literally understood as a day of total inactivity both of mind and body or whether it ought not to be employed in some advantageous occupation for the mind more especially for a mind so barren and uncultivated and so little susceptible of improvement—It puts me a little in mind of those vast heath’s in England on which much labour of has been bestowed but which after all only produce weeds and fern to repay the pains of the cultivator—There is only the poor satisfaction of knowing that however unproductive the soil may prove no pains have been spared to enrich it and to hope that among the Tares which are so prolific some more valuable seeds may germ and arrive at perfection—This is but a poor compensation but alas it is all I rest my hopes on—Your Exhibition is now over and you have now the flattering prospect of gaining some opportunity of again proving your application and industry if not your native merit. That your exertions may be crowned with success is my anxious prayer as I look upon it as a serious advantage to a young man to leave such an Institution as Harvard with a good reputation and highly calculated to promote his future interests in Society or rather in that large Sphere the world in which as a Lord of the Creation you are bound to play a distinguished part—Did the smiles of the fair crown your last endeavours or did the Snow Storms of your clime make cold still colder by the want of that lovely artificial stimulous the Ladies eyes to witness your performance? experience has taught me how powerful such an incentive proves on such occasions and I prayed that you might be doubly blessed—You are at that happy age when Youth and beauty sheds a magic lustre over your days and when its excitements may become powerful motives for your ambition this is a sentiment dictated by nature itself and is only dangerous when we suffer its magic influence to obscure our reason. It heightens our enjoyments and inspires all the benevolent feelings of our Souls and when youth and beauty are accompanied by sense and virtue it sheds a lustre on the human race which ever leads our thoughts to something far beyond the Sphere in which we live, move, and have our being—Such a picture affords ample scope for heavenly contemplation as it approaches towards those Seraphic beings whom we are taught to believe we shall one day hope to meet in a world to come and such contemplations lead us to aim at such a degree of perfection as will enable us to attain so precious a reward even in this  for  our exertions and teach us to appreciate the value of such a blessing—This is no ideal system many such beings may be found and the best wish your Mother can offer for your future happiness is that you may find one such and be worthy of her and of the large portion of felicity which you in such circumstances must enjoy.Affectionately and Ever Yours
				
					L C A
				
				
					Seek not to cull in haste the roseNor let its fragrance waste in airOft e’er its beauteous buds uncloseIt fades and withers in despair.So youthful love too early soughtMakes every future prospect—nought.To GeorgeSeek not in haste to cull the rose,Nor let its fragrance waste in air;Oft e’er its beauteous buds uncloseIt fades, and withers in despair.The Canker worm has siezed its heart,Its lovely blush, its leaves decay;Pining beneath th’ envenom’d smart,It droops, and gently wastes away—So Youthful love unheeded sought,Blights every promised future joy;Makes ev’ry brilliant prospect nought,And fills each hope with sad alloyOf grief, of poverty, of pain,And evils dire and endless chain.
				
			